Order of the County Court of Queens county granting defendant’s motion to dismiss the indictment reversed on the law, motion denied, and indictment reinstated. There was sufficient evidence before the grand jury to establish corroboration prima facie of the stories of defendants Linscott and Connor that defendant Nevins was connected with the commission of the crime charged in the indictment and to require that he meet the charge before a petit jury. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.